Title: To Thomas Jefferson from Richard Ware, 12 August 1823
From: Ware, Richard
To: Jefferson, Thomas


Dear friend
- August 12th 1823
I am sorry to Trouble you in your present feble state of health if you feel Justifiable in giving me a line of Recommendation to any Individule or bublick body for a job of work it will be gratefully received, and as I have got through my Contrct at the University and been idle for month my small Ballance Justly due me after a fair settlement is nearly exausted, my friends in Philadela Inquired particularly  after you in April, the Recommendation I handed you from  Philadela may be an advantage to me & if its Convenient please to send it by my Son the beairer of thisVerry RspectfullyRichd Ware